Citation Nr: 9931125	
Decision Date: 10/10/99    Archive Date: 11/12/99

DOCKET NO.  97-13 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for degenerative joint 
and disc disease of the cervical spine.  

2. Entitlement to an increased rating for degenerative joint 
and disc disease of the lumbar spine, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 1970 
and from November to December 1986.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1996 rating decision of the Anchorage, 
Alaska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran subsequently moved to the State of 
Florida and the case was certified to the Board by the VA 
Regional Office in St. Petersburg, Florida (RO).  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO in that the RO 
made its decision on the merits.  The United States Court of 
Veterans Appeals has held that when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  Therefore, the veteran is not 
prejudiced by the manner in which the Board has disposed of 
the claim.

The issue of an increased rating for a low back disorder will 
be addressed by the Board in the remand portion of this 
decision.  


FINDING OF FACT

There is no evidence of an etiologic nexus between currently 
demonstrated cervical spine disorder, which was first 
manifested many years after service, and disease or injury 
during either of the veteran's periods of active duty.




CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for degenerative joint and 
disc disease of the cervical spine. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

Review of the veteran's service medical records fails to show 
complaints or manifestations of a cervical spine disorder.  
Degenerative joint disease of the cervical spine is first 
shown on VA examination in November 1995, at which time X-ray 
studies showed mild narrowing of the C5-C6 and C6-C7 disc 
spaces.  Osteophytes were also seen at those levels.  Medical 
records of Angela Hind, M.D. also show a cervical spine 
disorder, including C7-T1 nerve root compression and lateral 
recess/foraminal narrowing between C5-C6 and C6-C7.  These 
records do not indicate that the veteran's cervical spine 
disorder is related to service.  

The veteran's cervical spine disorder is not shown to have 
started in service or to have become manifested within one 
year thereof.  It should be emphasized that to be deemed well 
grounded, a claim for service connection must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  When, as in the present case, a condition 
is not shown in service or for many years later, competent 
medical evidence is required to link the current condition 
with remote events of service; otherwise, the service 
connection claim is not well grounded.  Grivois v. Brown, 6 
Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  No such evidence has been submitted.  Therefore, the 
claim is not considered to be plausible and must be denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case in which the appellant 
was informed of the reasons of the denial of his claim.  
There is no indication of record that there is evidence 
pertinent to this case that has not yet been obtained.  


ORDER

The claim for service connection for degenerative joint and 
disc disease of the lumbar spine is denied.  


REMAND

The VA has a duty to assist the veteran in developing facts 
pertinent to his well-grounded claim (i.e., a claim which is 
not inherently implausible).  38 U.S.C.A. § 5107(a)(West 
1991); 38 C.F.R. §§ 3.103(a), 3.159 (1999).  This duty 
includes ordering a medical examination when indicated by the 
circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  

Regarding the issue of an increased rating for lumbar disc 
disease, with arthritis, it is noted that, in rating 
musculoskeletal disabilities, 38 C.F.R. § 4.40 (regarding 
functional loss) must be considered apart from and in 
addition to the appropriate Diagnostic Code(s) in the VA 
Schedule for Rating Disabilities.  See DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  Although the veteran 
did not complain of joint pain during the VA compensation 
examination performed in November 1995, he did so in his 
substantive appeal.  Moreover, medical records associated 
with a March 1997 statement from Angela Hind, M.D. show 
complaints of pain as well as neurologic symptoms.  It is 
noted that in November 1995 the veteran was examined by a fee 
basis orthopedic surgeon, not a neurologist.  In light of 
this the Board finds that the appellant's most recent VA 
physical examination is inadequate for evaluation purposes 
and that further development of the evidence is necessary in 
this case.  Hyder v. Derwinski, 1 Vet. App. 22 (1991).  
Accordingly, an orthopedic examination of the appellant 
should be scheduled.  

Under these circumstances, the case must be remanded for the 
following.  

1.  The appellant should be scheduled for 
VA examination to determine the current 
extent of his service-connected low back 
disorder.  His medical records should be 
made available to the VA examiners for 
review prior to the examination.  X-rays 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiners.  The examiner must provide a 
thorough description of the appellant's 
service-connected disability, including 
complete ranges of motion.  In addition, 
this examiner must render objective 
clinical findings regarding observations 
of pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any.  The examiner must 
then render an opinion concerning the 
effect of the appellant's service-
connected disability on his ordinary 
activity and his ability to procure and 
maintain employment.  The reports should 
reconcile the appellant's subjective 
complaints of pain with the objective 
findings on examination.  They should 
then be associated with the appellant's 
claims folder.  

2.  In an increased rating case, when a 
claimant fails to report for examination 
without good cause, the claim must be 
denied.  38 C.F.R. § 3.655 (1999).  If 
the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause he may have for missing the 
examination.  

3.  The RO shall not return the case to 
the Board until the above action is fully 
completed.  

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals







